Citation Nr: 1715120	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-09 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2. Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to August 28, 2012, and 70 percent beginning August 28, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from May 1970 to December 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a July 2011 formal hearing at the RO, before a VA Decision Review Officer (DRO hearing).  A transcript of the hearing is included in the electronic claims file.

This case was before the Board in April 2015 when the issues on the title page of this decision and the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) were remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  In a March 2016 rating decision, the AOJ granted the TDIU claim.  As the Veteran did not submit a timely notice of disagreement with the effective date assigned for TDIU, this claim is not before the Board for appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  


FINDINGS OF FACT

In a statement received in August 2016, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for a bilateral hip disability and entitlement to a higher initial rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to service connection for a bilateral hip disability and entitlement to a higher initial rating for PTSD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.159, 3.326(a) (2015).  Regarding the issues decided herein, however, the Veteran has withdrawn two issues, as discussed below.  No further discussion of VA's duty to notify and assist is necessary. 

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

In a statement received in August 2016, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for a bilateral hip disability and entitlement to a higher initial rating for PTSD.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal in these matters, further action by the Board on these issues would not be appropriate.  38 U.S.C.A. § 7105.

(Parenthetically, while there is no death certificate associated with the claims file, there is some evidence that the Veteran passed away after his withdrew his appeal.  Regardless, he withdrew his appeal prior to his apparent death.)


ORDER

The appeal with respect to the issue of entitlement to service connection for a bilateral hip disability is dismissed.

The appeal with respect to the issue of entitlement to a higher initial rating for PTSD in excess of 30 percent prior to August 28, 2012, and 70 percent beginning August 28, 2012, is dismissed.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


